1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    ) Case No.: 5:20-po-00043 JLT
                                                  )
12                  Plaintiff,                    ) ORDER DENYING SECOND REQUEST FOR
                                                  ) PRE-APPOINTMENT OF COUNSEL
13          v.                                    )
                                                  )
14   CHRISTY K. GOLDSWORTHY,                      )
                                                  )
15                  Defendant.                    )
                                                  )
16                                                )

17          Despite the Court denying Ms. Goldsworthy’s request for pre-appointment of counsel just

18   two days ago, the Federal Defender doubles down by refiling the request, while continuing to

19   present the same financial affidavit which the Court noted was incomplete, and now makes

20   statements that are not only not supported by evidence but are demonstrably false.

21          First, as noted in the prior order, the financial affidavit fails to demonstrate when Ms.

22   Goldsworthy last worked and her monthly income while she worked, which makes it incomplete.

23   Second, the Federal Defender asserts, without any attempt at presenting admissible evidence,

24   that Ms. Goldsworthy “inadvertently” failed to appear at the hearing on March 5, 2020. Notably,

25   Ms. Goldsworthy, herself, requested this hearing date after learning that the Court issued

26   warrants for her failure to appear in her other case (5:19-po-00245 JLT). In that earlier case, she

27   was obligated to appear on September 12, 2019 after receiving two citations on May 18, 2019,

28   but she did not do so. (Case No. 5:19-po-00245 JLT, Docs. 1, 3) She contacted the Clerk’s office
1    on November 4, 2019 and requested that the hearing on those citations be set on December 3,
2    2020, and the Court accommodated that request (Doc. 8). Days before the December hearing,
3    Ms. Goldsworthy again contacted the Clerk’s office and asked that the hearing be continued to
4    the March 3, 2020 date and, again, the Court accommodated that request (Doc. 9). Days before
5    the March 3, 2020 hearing, Ms. Goldsworthy contacted the Clerk’s office and was specifically
6    told that she must appear on March 3, 2020 and that the matters would not be continued to June.
7    Thus, there is no evidence that her failure to appear on March 3, 2020 was due to “inadvertence,”
8    as the Federal Defender claims. Instead, it appears that she never intended on appearing and, as
9    noted two days ago, the Court has little expectation that she will appear at a future hearing.
10            Finally, once again, the request for pre-appointment of counsel does not demonstrate why
11   pre-appointment is needed. Indeed, despite Ms. Goldsworthy’s apparent report to the Federal
12   Defender, there are no hearings set in either of Ms. Goldsworthy’s cases. Even still, the request
13   at most, it demonstrates a burden on Ms. Goldsworthy if she must appear in person. This issue
14   can be addressed in many ways including, resolution of the cases by the parties without further
15   hearing or, if a hearing is again set in these matters, by her requesting the Court to allow her to
16   appear by telephone or video. For these reasons, the request for pre-appointment of counsel 1 is
17   DENIED. 2
18
     IT IS SO ORDERED.
19
20       Dated:       March 12, 2020                                      /s/ Jennifer L. Thurston
                                                                   UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
     1
       The Court is alarmed by this second request given it contains incomplete and inaccurate information that could
28   have been discovered by review of the documents and the relevant dockets.
     2
       The Court is perplexed by the Federal Defender’s seeming belief that the denial of an insufficient request is an
     invitation to file yet another request; it is not.
                                                               2
